--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

























 
 
 
SETTLEMENT AND RELEASE
AGREEMENT
 
 
 













THOMAS HEMINGWAY




and


OXFORD MEDIA, INC.
























EFFECTIVE DATE:
16 MAY 2006
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SETTLEMENT AND RELEASE AGREEMENT

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



I


PARTIES


THIS SETTLEMENT AND RELEASE AGREEMENT (the “Agreement”) is entered into
effective as of the 16th day of May, 2006 (the “Effective Date”), by and between
THOMAS HEMINGWAY, an individual residing in the State of California
(“Hemingway”); and, OXFORD MEDIA, INC., a Nevada corporation (“OXMI”). Hemingway
and OXMI are sometimes referred to collectively herein as the “Parties”, and
each individually as a “Party”.
 
II


RECITALS


A.  Hemingway was employed by OXMI pursuant the terms and conditions of an
employment agreement with an effective date of 01 October 2005 (the “Employment
Agreement”).


B.  In addition to rendering services pursuant to the Employment Agreement,
Hemingway also serves as Chairman of the Board of OXMI as of the Effective Date.


C.  The Parties mutually desire to terminate Hemingway’s employment relationship
with OXMI and have Hemingway resign his position as Chairman of OXMI, without
dispute, effective as of the Effective Date of this Agreement. The Parties agree
to do so based upon the terms and conditions of this Agreement, including but
not limited to the mutual promises and assurances of each Party that neither
will assert any claims of any kind against each other, whether arising out of
(i) Hemingway’s employment with OXMI; or, (ii) any other relationship or claim
of right whatsoever arising out of or any manner or form related to the
relationship between the Parties, in exchange for the valid consideration to be
transferred between each other.


D.  This Agreement is to specifically encompass all of the claims and related
factual and legal circumstances noted above (collectively referred to as the
“Disputes”). As such, it is the intent of the Parties that their respective
rights and obligations to each other from this day forward shall be determined
exclusively under the terms of this Agreement, and that this Agreement
supercedes, amends, and restates any other agreements of any kind between the
Parties.


E.  All Parties are desirous of settling the Disputes and releasing each other
from all future liability.


F.  NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


/ / / / /
/ / / / /


 
 
1

--------------------------------------------------------------------------------

 
 


III


RELEASE


3.1  Exchange. In consideration of the execution of this Agreement, the stock
issuance described below to be made by OXMI to Hemingway, the satisfaction of
the obligations of each of the respective Parties hereunder, and other good and
valuable consideration, the receipt and value of which is hereby confirmed,
Hemingway and his successors and assigns and any and all controlled or
affiliated entities (including but not limited to Redwood Investment Group, LLC)
on the one hand (the “Hemingway Parties”), and OXMI and its controlled entities
on the other hand (the “OXMI Parties”), shall hereby fully, finally, and forever
settle and release each other from any and all claims, losses, fines, penalties,
damages, demands, judgments, debts, obligations, interests, liabilities, causes
of action, breaches of duty, costs, expenses, judgments and injunctions of any
nature whatsoever, whether known or unknown, from all relationships between the
Parties, specifically including, but not limited to, the Disputes (cumulatively
referred to as the “Released Claims”).


3.2  Complete Release and Hold Harmless. Each of the Hemingway Parties and the
OXMI Parties, for himself, itself, their heirs, executors, administrators,
successors, and assigns, hereby agree to release, discharge and hold harmless
each other and their managers, officers, members, directors, affiliates,
attorneys, and each of their successors and assigns from any and all known and
unknown claims of every nature and kind whatsoever which they now or hereafter
may have with respect to each other and/or the Disputes, notwithstanding Section
1542 of the California Civil Code, which provides that:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, AND WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


All rights under §1542 of the California Civil Code are hereto expressly, fully,
knowingly and intentionally forever waived and relinquished by the Parties. All
Parties hereby acknowledge that each understands the significance and
consequences of such specific waiver under §1542 of the California Civil Code,
and that each has had the opportunity to seek the advice of legal counsel of
their choosing.


3.3  Scope of Hemingway’s Release. Hemingway further expressly understands that
the rights being waived hereunder specifically include, but are not limited to,
any and all claims under (as any of the same may be amended from time to time)
Title VII of the Civil Rights Act of 1964; Sections 1981 and 1983 of the Civil
Rights Act of 1866; Equal Pay Act; Americans with Disabilities Act; Age
Discrimination in Employment Act; Employee Retirement Income Security Act; Fair
Labor Standards Act; all claims of discrimination or harassment on account of
race, sex, sexual orientation, national origin, religion, disability, age,
veteran’s status, or any other protected status under any federal or state
statute; any federal, state or local law enforcing express or implied employment
contracts or covenants of good faith and fair dealing; any federal, state or
local laws providing recourse for alleged wrongful discharge or constructive
discharge; together with any claim under any other local, state or federal law
or constitution governing employment, discrimination or harassment in
employment, or the payment of wages or benefits, whether or not now known,
suspected or claimed, which Hemingway ever had, now has, or may claim to have as
of the date of this Agreement.
 


 
 
2

--------------------------------------------------------------------------------

 




3.4  After Acquired Information. The Parties acknowledge that they may hereafter
discover information, facts, or circumstances different from or in addition to
those which they now know or believe to be true. Except as otherwise provided
herein to the contrary, this Agreement shall remain in full force and effect in
all respects notwithstanding such discovery, and the Parties expressly accept
and assume the risk of such possible additions to or differences from those
facts now known or believed to be true.


3.5  No Prior Assignment of Released Claims. The Parties hereby covenant that
none of the Released Claims has been assigned to any other person, and that no
other person has any interest in any of the Released Claims. In the event any
other person asserts any interest with respect to the Released Claims, then the
Party breaching this covenant shall indemnify the Party against whom such claim
is asserted for any and all damages, costs, and fees.


3.6  Specific Exclusion. It is expressly understood that the release contained
in this Agreement does not encompass the promises and obligations of the Parties
under this Agreement, specifically including but not limited to the provisions
of Article V, below. This Agreement also does not contemplate or include within
the release hereunder post-Effective Date intentionally willful, tortious, or
criminal acts of either Party, such acts being expressly excluded from this
Agreement.
 
3.7  No Admission of Liability. Notwithstanding the terms and conditions of this
Agreement, execution hereof shall in no manner or form constitute the admission
of liability or responsibility of either Party in respect to the Disputes.


IV


EMPLOYMENT RELATIONSHIP


4.1  Voluntary Termination. The Parties hereby agree that Hemingway has
voluntarily terminated his employment with OXMI, and that his last day of
employment by and with OXMI shall be deemed to be the Effective Date. The
Employment Agreement shall be deemed to be terminated as of the Effective Date.


4.2  Resignation of Positions. As of the Effective Date and as additional
consideration hereunder, Hemingway shall voluntarily resign any and all
positions as an officer, director, and employee he may hold in and with OXMI and
in and with any and all of the OXMI Parties.
 
4.3  Medical Insurance. Group medical plan coverage of Hemingway, if applicable,
will cease unless Hemingway makes a proper election to continue such coverage
under COBRA. All such coverage will be solely at the expense of Hemingway and
subject to the terms and conditions of the documents governing the medical plan.
It is the sole responsibility of Hemingway to comply with said terms and
conditions, and OXMI will have no liability for the failure of Hemingway to
acquire COBRA coverage.


 
 
3

--------------------------------------------------------------------------------

 




4.4  Offsets and Express Waiver of All Other Amounts. The Parties hereby
disagree over the amount, if any, (i) which the OXMI Parties may owe to
Hemingway for accrued vacation, accrued wages, and similar items; and (ii) which
Hemingway may owe to the OXMI Parties for advances and other amounts. The
Parties hereby agree to cancel and eliminate all such amounts. As such, (i)
Hemingway hereby acknowledges that he is not entitled to receive, and will not
claim, any further consideration, compensation, payments, reimbursements,
damages, rights, benefits, or distributions of any kind (specifically including
but not limited to wages, sick leave, and vacation time) from the OXMI Parties,
other than as expressly set forth in this Agreement; and, (ii) OXMI hereby
acknowledges that it the OXMI Parties are not entitled to receive, and will not
claim, any further payment of any kind from Hemingway, other than as expressly
set forth in this Agreement.


V


STOCK ISSUANCE PROVISIONS


5.1  Issuance of Settlement Shares. As soon as practicable after the Effective
Date and upon the filing of the Form S-8, as required below, OXMI shall issue to
Hemingway three hundred ninety three thousand three hundred three (393,333)
shares of the common stock of OXMI (the “Settlement Shares”), subject to the
following additional terms and conditions:


(a)  Three hundred thirty three thousand three hundred thirty three (333,333)
shares of the Settlement Shares (the “Free Trading Shares”) shall be registered
on a duly prepared Form S-8, to be filed by OXMI with the Securities and
Exchange Commission no later than three (3) days after the Effective Date.


(b)  Upon filing of the Form S-8, the Free Trading Shares shall be “free
trading, as that term is commonly defined.


(c)  The Free Trading Shares shall be subject to “lock up”, as that term in
commonly defined in a securities context, with Hemingway not being able to sell
the Free Trading Shares during the first thirty (30) days after the Effective
Date. Thereafter, during the next one hundred fifty (150) days, Hemingway shall
not sell during any thirty (30) day period a total of Free Trading Shares in
excess of the lesser of (i) the maximum amount permitted under applicable rules
and regulations of the Securities and Exchange Commission; or, (ii) sixty six
thousand six hundred sixty six (66,666) shares of the Free Trading Shares.


5.2  Issuance of Employment Shares . As soon as practicable after the Effective
Date, OXMI shall issue to Hemingway the one hundred thousand (100,000) shares of
the common stock of OXMI (the “Employment Shares”) to which Hemingway was
entitled to receive as of 01 March 2006 under the Employment Agreement, subject
to the following additional terms and conditions:


(a)  The Employment Shares shall be issued as“restricted shares” under Rule 144
of the Securities Act of 1933.


(b)  The Employment Shares are the only shares of stock of OXMI which Hemingway
shall receive the Employment Agreement and he is not entitled to any other or
additional stock of any kind under the Employment Agreement.


(c)  The certificate representing the Employment Shares shall have endorsed
thereon the following legend, in addition to any other legend(s) required under
applicable law:


 
 
4

--------------------------------------------------------------------------------

 




The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Act”) and are “restricted securities”
as defined in Rule 144 under the Act. These shares may not be offered, sold,
pledged, hypothecated or otherwise disposed of or transferred in any manner
absent either (i) registration under the act and under applicable state
securities laws, or (ii) an exemption from registration under the act and
applicable state securities laws is available in connection with such offer,
sale or disposition, or (iii) an opinion of counsel satisfactory to the issuer
and its counsel (such satisfaction being in the form and substance of the
opinion as well as the counsel rendering the opinion) that registration
thereunder is not required.


5.3  General Stock Provisions. The following provisions shall apply to the
Settlement Shares and the Employment Shares (collectively, the “Issued Shares”):


(a)  The Issued Shares will be free and clear of all liens and encumbrances, and
OXMI confirms that it has full and unrestricted power to issue and deliver the
Issued Shares pursuant to the provisions of this Agreement.


(b)  The Issued Shares are being acquired by Hemingway for Hemingway’s own
personal account, for investment purposes only, and not with a view to the
distribution, resale, or other disposition thereof.


(c)  Hemingway is an “accredited investor”, as that term is defined under Rule
501(a) of Regulation D under the Securities Act of 1933, and Hemingway shall
execute and deliver all documentation prepared and reasonably requested by OXMI
in order to confirm Hemingway’s status as an accredited investor.


(d)  Each time Hemingway seeks to sell a block of at least twenty five thousand
(25,000) of the Issued Shares, Hemingway shall provide OXMI with a written
notice and a right of first refusal to acquire the subject shares. The right of
first refusal may exercised by OXMI within one (1) business day of Hemingway’s
notice by providing written notice to Hemingway.


5.4  Agreement Not to Short. Hemingway hereby agrees that at no time after the
Effective Date shall he “short” any stock of OXMI, as that term is commonly
defined in a securities context.


5.5  Tax Reporting. The Parties agree that the Issued Shares shall be treated as
additional income to Hemingway and OXMI shall report said issuance to all
applicable taxing agencies on the appropriate forms. The Parties further agree
that for all purposes the Settlement Shares shall be valued at Five Hundred
Ninety Thousand Dollars ($590,000) as of the Effective Date and at the time of
the issuance of the Free Trading Shares.


VI


CONFIDENTIALITY AND BUSINESS RELATED PROVISIONS




 
 
5

--------------------------------------------------------------------------------

 




6.1  Agreement as Confidential. The Parties shall keep the existence and terms
and conditions of this Agreement completely and strictly confidential and shall
not disclose same to any other person, except as follows:


(a)  To comply with the applicable rules and regulations of the Securities and
Exchange Commission;


(b)  As part of the press release issued pursuant to Section 6.7, below;


(c)  To comply with applicable law or legal process, or upon order of any court
of competent jurisdiction, in any action in which either of the Parties is a
party, or either Party is subpoenaed as a witness, to agencies, individuals, or
entities to whom the subpoena requires disclosure, including, but not limited
to, state or federal employment or taxing entities, provided that in the event
of any such required disclosure the Party subject to such requirement will
advise the other Party in advance of any such disclosure to allow such other
Party to seek appropriate relief.
 
(d)  To such Party’s tax or financial advisors, attorneys and, in the case of
Hemingway, to his spouse, on the further condition that the disclosing Party
advise such individuals in advance of disclosure that the existence and terms
and conditions of the Agreement are strictly confidential and any such party
expressly agrees for the benefit of the other Party to keep the terms and
conditions strictly confidential;


(e)  To remedy a breach of any term or condition herein.
 
6.2  Non-Disclosure of Business Information. Hemingway shall not at any time,
either directly or indirectly use, divulge, disclose or communicate to any
person, firm, or corporation, in any manner whatsoever, any confidential
information concerning any matters affecting or relating to the business of
OXMI, including, but not limited to, the names, buying habits, or practices of
any of its customers, its’ marketing methods and related data, the names of any
of its vendors or suppliers, costs of materials, the prices it obtains or has
obtained or at which it sells or has sold its products or services,
manufacturing and sales, costs, lists or other written records used in OXMI’s
business, compensation paid to employees and other terms of employment, or any
other confidential information of, about or concerning the business of OXMI, its
manner of operation, or other confidential data of any kind, nature, or
description. The Parties hereby stipulate that as between them, the foregoing
matters are important, material, and confidential trade secrets and affect the
successful conduct of the OXMI’s business and its goodwill, and that any breach
of any term of this paragraph is a material breach of this Agreement.


6.3  Non-Solicitation of Employees. During and continuing for a period of three
(3) years after the Effective Date of this Agreement, Hemingway shall not,
directly or indirectly, cause or induce, or attempt to cause or induce, any
employee of OXMI to terminate his or her employment with OXMI, as such
employment exists at any time following the Effective Date.


6.4  Non-Solicitation of Business. During and continuing for a period of three
(3) years after the Effective Date of this Agreement, Hemingway shall not
(i) solicit business from any customer of OXMI, to the extent such business
relates to a product or service competitive with an OXMI product or service, or
(ii) otherwise attempt to induce any such customer of OXMI to cease doing
business with, or to decrease the amount of business such customer does with,
OXMI.


 
 
6

--------------------------------------------------------------------------------

 




6.5  Return of Materials. Upon execution of this Agreement Hemingway shall
promptly deliver to OXMI all equipment, notebooks, documents, memoranda,
reports, files, samples, books, correspondence, lists, computer disks and data
bases, computer programs and reports, computer software, and all other written,
graphic and computer generated or stored records relating to the business of
OXMI which are or have been in the possession or under the control of Hemingway.


6.6  No Disparaging Remarks.


6.6.1.  By Hemingway. Hemingway agrees that he shall not make, or cause to be
made, any statement or communicate any information (whether oral or written)
that disparages or reflects negatively on OXMI or any of its executive
management team. Nothing herein shall preclude Employee from complying with a
subpoena or other lawful process.


6.6.2.  By OXMI. OXMI agrees that it shall not make, or cause to be made, any
statement or communicate any information (whether oral or written) that
disparages or reflects negatively on Hemingway. OXMI shall further exercise its
best efforts to ensure that none of its executive management team makes, or
causes to be made, any statement or communicates any information (whether oral
or written) that disparages or reflects negatively on Hemingway. It shall not be
a violation of this Section 6.6 if an employee or independent contractor of OXMI
disparages Hemingway or interferes with the efforts of Hemingway to obtain
subsequent employment outside the scope of his or her employment or without the
authority of OXMI, and OXMI shall have no liability for such unauthorized acts.
Nothing herein shall preclude OXMI from complying with a subpoena or other
lawful process.


6.7  Press Release. The Parties hereby agree that OXMI may issue the press
release attached hereto as Exhibit 6.7 as soon as practicable after the
Effective Date. The press release shall contain an affirmation by Hemingway of
his continued support for the business of OXMI and its management team.


6.8  Forwarding of E-Mail. For a period of one hundred eighty (180) days from
the Effective Date OXMI shall ensure that all E-Mails coming to Hemingway or to
Detra Hemingway on either of their respective oxfordmediacorp.com or
oxfordmediainc.com E-Mail accounts shall be forwarded to that E-Mail account
designated by Hemingway, as changed from time-to-time in the sole discretion of
Hemingway.


6.9  Retention of Computer Equipment. Subject to the requirements of Section
6.5, above, Hemingway shall retain ownership of the OXMI computer equipment
currently in his possession.


6.10   Personal Items. As soon as practicable after the Effective Date and at a
time and date reasonably acceptable to all Parties, Hemingway shall be allowed
to retrieve all of his personal possession from his office.


6.11   Financing Transactions. At the Effective Date Hemingway shall disclose to
OXMI the names and pertinent contact information for all funding sources with
whom he has contacted or been speaking in regard to a potential investment in or
financing transaction with OXMI. Upon reasonable request, Hemingway shall render
reasonable support and assistance, at no further cost, to enable OXMI to obtain
an investment or financing transaction.


 
 
7

--------------------------------------------------------------------------------

 




VII


ADDITIONAL REPRESENTATIONS AND OBLIGATIONS


7.1  Independent Legal Counsel. The Parties to this Agreement warrant,
represent, and agree that in executing this Agreement, they do so with full
knowledge of the rights each may have with respect to the other Party, and that
each has received, or has had the opportunity to receive, independent legal
advice as to these rights. Each of the Parties has executed this Agreement with
full knowledge of these rights, and under no fraud, duress, or undue influence.


7.2  Disclosure and Waiver of Conflicts. In connection with the preparation of
this Agreement, each of the Parties hereby acknowledge and agree that: (i)
SPECTRUM LAW GROUP, LLP, the law firm that prepared this Agreement (“Spectrum”)
acted as legal counsel to OXMI; (ii) Hemingway has advised by Spectrum that the
interests of Hemingway may be opposed to the interests of OXMI, and,
accordingly, Spectrum’s representation of OXMI may not be in the best interests
of Hemingway; and, (iii) Hemingway has been advised by Spectrum to retain
separate legal counsel. Notwithstanding the foregoing, Hemingway expressly (i)
desires that Spectrum represent OXMI; (ii) acknowledges that he has been advised
to retain separate counsel, and as to any issues as to which he has not done so,
has waived his right to do so; and, (iii) forever waives any claim that
Spectrum’s representation and continued representation of OXMI constitutes a
conflict of interest.


7.3  Execution and Effect of Agreement.


7.3.1.  By OXMI. OXMI hereby warrants and represents to Hemingway the following:


(a)  It has the requisite power and authority to enter into and carry out the
terms and conditions of this Agreement, as well as all transactions contemplated
hereunder. All proceedings have been taken and all authorizations have been
secured which are necessary to authorize the execution, delivery, and
performance by OXMI of this Agreement. This Agreement has been duly and validly
executed and delivered by OXMI and constitutes the valid and binding obligations
of OXMI, enforceable in accordance with the respective terms.


(b)  The consummation by OXMI of the transactions herein contemplated, including
the execution, delivery and consummation of this Agreement, will not violate (i)
any judgment, statute, law, code, act, order, writ, rule, ordinance, regulation,
governmental consent or governmental requirement, or determination or decree of
any arbitrator, court, or other governmental agency or administrative body,
which now or at any time hereafter may be applicable to and enforceable against
the relevant party, work, or activity in question or any part thereof
(collectively, “Requirement of Law”) applicable to or binding upon OXMI; (ii)
the terms of the Certificate of Incorporation or Bylaws of OXMI; or, (iii) any
material agreement, contract, mortgage, indenture, bond, bill, note, or other
material instrument or writing binding upon OXMI or to which OXMI is subject.
 
7.3.2.  By Hemingway. Hemingway hereby warrants and represents to OXMI the
following:


 
 
8

--------------------------------------------------------------------------------

 




(a)  He has the requisite power and authority to enter into and carry out the
terms and conditions of this Agreement, as well as all transactions contemplated
hereunder. All proceedings have been taken and all authorizations have been
secured which are necessary to authorize the execution, delivery, and
performance by Hemingway of this Agreement. This Agreement has been duly and
validly executed and delivered by Hemingway and constitutes the valid and
binding obligations of Hemingway, enforceable in accordance with the respective
terms.


(b)  The consummation by Hemingway of the transactions herein contemplated,
including the execution, delivery, and consummation of this Agreement, will not
violate any Requirement of Law applicable to or binding upon Hemingway.


VIII


NOTICES


All notices, requests, demands and other communications required or permitted to
be given hereunder shall be effected pursuant to Section 9.13, below, as
follows:


If to OXMI:
With a copy to:
Mr. David L. Parker
Keith A. Rosenbaum, Esq.
OXFORD MEDIA, INC.
SPECTRUM LAW GROUP, LLP
One Technology Drive
1900 Main Street
Building H
Suite 125
Irvine, California 92618
Irvine, California 92614
   
If to Hemingway:
 
Mr. Thomas Hemingway
 



IX


ADDITIONAL PROVISIONS


9.1  Executed Counterparts. This Agreement may be executed in any number of
original, fax, electronic, or copied counterparts, and all counterparts shall be
considered together as one agreement. A faxed, electronic, or copied counterpart
shall have the same force and effect as an original signed counterpart. Each of
the Parties hereby expressly forever waives any and all rights to raise the use
of a fax machine or E-Mail to deliver a signature, or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a fax machine or E-Mail, as a defense to the formation of a contract.


9.2  Successors and Assigns. Except as expressly provided in this Agreement,
each and all of the covenants, terms, provisions, conditions and agreements
herein contained shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties hereto.
 
9.3  Article and Section Headings. The article and section headings used in this
Agreement are inserted for convenience and identification only and are not to be
used in any manner to interpret this Agreement.


 
 
9

--------------------------------------------------------------------------------

 




9.4  Severability. Each and every provision of this Agreement is severable and
independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.


9.5  Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to any choice or conflict of law provision or
rule (whether of the State of California or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
California. If any court action is necessary to enforce the terms and conditions
of this Agreement, the Parties hereby agree that the Superior Court of
California, County of Orange, shall be the sole jurisdiction and venue for the
bringing of such action.


9.6  Entire Agreement. This Agreement, and all references, documents, or
instruments referred to herein, contains the entire agreement and understanding
of the Parties hereto in respect to the subject matter contained herein. The
Parties have expressly not relied upon any promises, representations,
warranties, agreements, covenants, or undertakings, other than those expressly
set forth or referred to herein. This Agreement supersedes any and all prior
written or oral agreements, understandings, and negotiations between the Parties
with respect to the subject matter contained herein.


9.7  Additional Documentation. The Parties hereto agree to execute, acknowledge,
and cause to be filed and recorded, if necessary, any and all documents,
amendments, notices, and certificates which may be necessary or convenient under
the laws of the State of California.


9.8  Attorney’s Fees. If any legal action (including arbitration) is necessary
to enforce the terms and conditions of this Agreement, the prevailing Party
shall be entitled to costs and reasonable attorney’s fees.


9.9  Amendment. This Agreement may be amended or modified only by a writing
signed by all Parties.


9.10   Remedies.


9.10.1.  Specific Performance. The Parties hereby declare that it is impossible
to measure in money the damages which will result from a failure to perform any
of the obligations under this Agreement. Therefore, each Party waives the claim
or defense that an adequate remedy at law exists in any action or proceeding
brought to enforce the provisions hereof.


9.10.2.  Cumulative. The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which any person may be
lawfully entitled.


9.11    Waiver. No failure by any Party to insist on the strict performance of
any covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy on a breach shall constitute a waiver of any such breach or of
any other covenant, duty, agreement, or condition.


9.12    Assignability. This Agreement is not assignable by either Party without
the expressed written consent of all Parties.


 
 
10

--------------------------------------------------------------------------------

 




9.13   Notices. All notices, requests and demands hereunder shall be in writing
and delivered by hand, by facsimile transmission, by mail, by telegram or by
recognized commercial over-night delivery service (such as Federal Express, UPS
or DHL), and shall be deemed given (a) if by hand delivery, upon such delivery;
(b) if by facsimile transmission, upon telephone confirmation of receipt of
same; (c) if by mail, forty-eight (48) hours after deposit in the United States
mail, first class, registered or certified mail, postage prepaid; (d) if by
telegram, upon telephone confirmation of receipt of same; or, (e) if by
recognized commercial over-night delivery service, upon such delivery.


9.14   Time. All Parties agree that time is of the essence as to this Agreement.


9.15   Agreement to Arbitrate. The Parties agree to cooperate and meet in order
to resolve any disputes or controversies arising under this Agreement. Should
they be unable to do so, then either may elect arbitration under the rules of
the American Arbitration Association, and both Parties are obligated to proceed
thereunder. Arbitration shall proceed in Orange County, and the Parties agree to
be bound by the arbitrator’s award, which shall be a final judgment and may be
filed in the Superior Court of California, County of Orange. The Parties consent
to the jurisdiction of California Courts for enforcement of this Agreement, and
in particular this Section 9.16 and the determination and award by arbitration.
The prevailing Party shall be entitled to reimbursement for his attorney’s fees
and all costs associated with arbitration. In any arbitration proceeding
conducted pursuant to the provisions of this Section, both Parties shall have
the right to conduct discovery, to call witnesses and to cross-examine the
opposing Party’s witnesses, either through legal counsel, expert witnesses or
both, and the provisions of the California Code of Civil Procedure (Right to
Discovery; Procedure and Enforcement) are hereby incorporated into this
Agreement by this reference and made a part hereof.


9.16   Waiver of Trial. IN ACCORDANCE WITH THE AGREEMENT OF THE PARTIES TO
ARBITRATE ALL DISPUTES PURSUANT TO SECTION 9.15, ABOVE, EACH PARTY HEREBY WAIVES
TRIAL IN ANY ACTION, PROCEEDING OR COUNTER CLAIM BROUGHT BY ANY OF THEM AGAINST
THE OTHER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY
OTHER AGREEMENTS EXECUTED IN CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN. THE PROVISIONS OF THIS SECTION
9.16 HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL
BE SUBJECT TO NO EXCEPTIONS. NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED
TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS SECTION 9.16 WILL NOT BE FULLY
ENFORCED IN ALL INSTANCES.


9.17   Provision Not Construed Against Party Drafting Agreement. This Agreement
is the result of negotiations by and between the Parties, and each Party has had
the opportunity to be represented by independent legal counsel of its choice.
This Agreement is the product of the work and efforts of all Parties, and shall
be deemed to have been drafted by all Parties. In the event of a dispute, no
Party hereto shall be entitled to claim that any provision should be construed
against any other Party by reason of the fact that it was drafted by one
particular Party.


9.18   Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof as if set out in full herein.




 
 
11

--------------------------------------------------------------------------------

 
 
 
9.19   Recitals. The facts recited in Article II, above, are hereby conclusively
presumed to be true as between and affecting the Parties.


9.20  No Third Party Beneficiaries. This Agreement has been entered into solely
by and between Hemingway and OXMI. Other than the OXMI Parties and the Hemingway
Parties, there is no intent by either Party to create or establish a third party
beneficiary to this Agreement, and no such third party shall have any right to
enforce any right, claim, or cause of action created or established under this
Agreement.


9.21   Best Efforts. The Parties shall use and exercise their best efforts,
taking all reasonable, ordinary and necessary measures to ensure an orderly and
smooth relationship under this Agreement, and further agree to work together and
negotiate in good faith to resolve any differences or problems which may arise
in the future.


9.22   Definitional Provisions. For purposes of this Agreement, (i) those words,
names, or terms which are specifically defined herein shall have the meaning
specifically ascribed to them; (ii) wherever from the context it appears
appropriate, each term stated either in the singular or plural shall include the
singular and plural; (iii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others; (iv) the
words “hereof”, “herein”, “hereunder”, and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement; (v) all references to designated
“Articles”, “Sections”, and to other subdivisions are to the designated
Articles, Sections, and other subdivisions of this Agreement as originally
executed; (vi) all references to “Dollars” or “$” shall be construed as being
United States dollars; (vii) the term “including” is not limiting and means
“including without limitation”; and, (viii) all references to all statutes,
statutory provisions, regulations, or similar administrative provisions shall be
construed as a reference to such statute, statutory provision, regulation, or
similar administrative provision as in force at the date of this Agreement and
as may be subsequently amended.
 


X


EXECUTION


IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties, and
shall be effective as of and on the Effective Date set forth in Article I,
above.


THE PARTIES HAVE CAREFULLY READ THIS ENTIRE AGREEMENT. ITS CONTENTS AND THE
RELEASE CONTAINED HEREIN HAVE BEEN FULLY EXPLAINED TO THEM BY THEIR ATTORNEYS,
OR THEY HAVE VOLUNTARILY ELECTED NOT TO SEEK THE ADVICE OF AN ATTORNEY. THE
PARTIES FULLY UNDERSTAND THE FINAL AND BINDING EFFECT OF THIS AGREEMENT. THE
ONLY PROMISES OR REPRESENTATIONS MADE TO EACH OF THE PARTIES ABOUT THIS
AGREEMENT, OR TO INDUCE THEM TO SIGN THIS AGREEMENT, ARE CONTAINED IN THIS
AGREEMENT. THE PARTIES ARE SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.


 
 
12

--------------------------------------------------------------------------------

 


 

 


HEMINGWAY:
OXMI:
     
OXFORD MEDIA, INC.,
 
a California corporation
/s/ Thomas Hemingway                          
 
THOMAS HEMINGWAY
     
DATED: 05-16-2006
BY: /s/ David L. Parker                            
     
NAME: DAVID L. PARKER
     
TITLE: Vice Chairman
     
DATED: 05-16-2006


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 13

--------------------------------------------------------------------------------